Exhibit 10.1

 

First Amendment to Employment Agreement

 

This First Amendment (this “First Amendment”) to the Employment Agreement by and
between Simon Property Group, Inc., a Delaware corporation (the “Company”), and
David Simon (the “Executive”) (the “Employment Agreement”) is made and effective
as of March 29, 2013. All capitalized terms not defined herein have the meanings
ascribed to them in the Employment Agreement.

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to provide for a reduction in the amount of an Annual LTIP Award granted to the
Executive under certain circumstances;

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Section 2(b)(iii)(A) of the Employment
Agreement is amended in its entirety to read as follows:

 

(A)                               For each full or partial fiscal year during
the Employment Period (including, without limitation, the fiscal year ending
December 31, 2019), commencing with the next annual grant of long-term awards to
senior executives of the Company following the Effective Date (to be made in,
and in respect of, the fiscal year ending December 31, 2011), the Executive
shall be granted (each, an “Annual LTIP Award”) a number of units of limited
partnership interest (“LTIP Units”) of Simon Property Group, L.P. (the
“Partnership”) pursuant to the Partnership’s 1998 Stock Incentive Plan (as it
may be amended, restated, supplemented or replaced from time to time after the
Effective Date, the “1998 Plan”) equal in value to $12 million, rounded up to
the nearest whole number, using a valuation methodology no less favorable to the
Executive than that which applies to any award of LTIP units made to the
Company’s other senior executives in respect of the same fiscal year; provided,
however, that in the event that the aggregate grant date fair value, as
reflected by the Company’s books and records, of LTIP Units covering a
three-year performance period scheduled to be granted to all named executive
officers (as defined in Item 402(a)(3) of Regulation S-K (17 CFR 229.402(a(3)))
of the Company in a particular year (the “Annual LTIP Pool”), is less than $35
million (including an assumed $12 million Annual LTIP Award for the Executive),
the actual Annual LTIP Award granted to the Executive in such year shall be
proportionally reduced such that it will be equal in value to (x) $12 million,
multiplied by (y)(1) the grant date fair value of the Annual LTIP Pool, divided
by (2) $35 million.  Each Annual LTIP Award in respect of a fiscal year shall
have terms and conditions (including, but not limited to, those relating to
capital contributions to the Partnership, performance, service and other vesting
and forfeiture conditions, distributions and exchangeability for Common Stock)
substantially identical (and in any event no less favorable in any respect) to
those applicable to LTIP Units generally granted to the Company’s other senior
executives in respect of the same fiscal year; provided, that, if there are no
grants of LTIP Units to other senior executives of the Company with respect to
the fiscal year in which Executive is granted an Annual LTIP Award, then the
terms and conditions of the Annual LTIP Award for such fiscal year shall be no
less favorable than the terms and conditions of the initial Annual LTIP Award
granted for the fiscal year ending December 31, 2011.

 

--------------------------------------------------------------------------------


 

Notwithstanding the preceding sentence or anything in this Agreement,
Section 4(a) of the 2011 LTIP Unit Award Agreement (and the corresponding
section of any subsequent LTIP Unit Award Agreement), or any other provision or
agreement to the contrary, if the Executive’s employment ends at or following
July 5, 2019 for any reason other than a termination by the Company for Cause
(as described in Section 3(b) of this Agreement), any outstanding Annual LTIP
Award granted prior to July 5, 2019 (which for the avoidance of doubt is
intended to include the fiscal year ending December 31, 2019) as to which the
applicable performance or service vesting period has not ended shall either
(1) as to those Annual LTIP Awards for which the applicable performance vesting
period has ended prior to such date, vest immediately upon such termination as
to the number of LTIP Units earned based on actual performance (i.e., any
remaining service vesting condition shall be waived) and (2) as to those Annual
LTIP Awards for which the applicable performance vesting period has not ended
prior to such date, the full amount of the LTIP Units subject to such Annual
LTIP Awards shall continue to remain outstanding and become vested as of the end
such performance period based on actual performance, to the extent provided
under the terms of the applicable award, without regard to any applicable
service vesting condition and without pro-ration or reduction of such LTIP Units
for the fact that the Executive was employed for less than the entire
performance vesting period.

 

2.                                      Notwithstanding any of the foregoing to
the contrary, the Executive acknowledges and agrees that the execution and
delivery of this First Amendment and the potential reduction in the Annual LTIP
Award as contemplated herein does not constitute Good Reason.

 

3.                                      Except as herein amended, the terms and
conditions of the Award Agreement shall remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be
executed as of the date first above written.

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ John Rulli

 

Name: John Rulli

 

Title: Senior Executive Vice President and Chief Administrative Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ David Simon

 

David Simon

 

[Signature Page to First Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------